10-2952-ag
    Ching v. Holder
                                                                                  BIA
                                                                           Schoppert, IJ
                                                                          A094 925 429
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 21st day of April, two thousand eleven.

    PRESENT:
             JOSÉ A. CABRANES,
             REENA RAGGI,
             GERARD E. LYNCH,
              Circuit Judges.
    ______________________________________

    MIN CHING, ALSO KNOWN AS MINHUA CHEN,
             Petitioner,

                      v.                                   10-2952-ag
                                                           NAC
    ERIC H. HOLDER, JR.,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Lewis Hu, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Carl H. McIntyre, Assistant
                                  Director; Steven F. Day, Trial
                                  Attorney, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Min Ching, a native and citizen of the People’s

Republic of China, seeks review of a June 24, 2010, order of

the BIA affirming the January 7, 2009, decision of

Immigration Judge (“IJ”) Douglas B. Schoppert, which denied

Ching’s application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).         In re

Min Ching, No. A094 925 429 (B.I.A. June 24, 2010), aff’g

No. A094 925 429 (Immig. Ct. N.Y. City Jan. 7, 2009).        We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we review both

the IJ’s and the BIA’s opinions.       See Zaman v. Mukasey, 514

F.3d 233, 237 (2d Cir. 2008).       We review the agency’s

factual findings under the substantial evidence standard,

deferring to its credibility determination unless “no

reasonable fact-finder could make such an adverse

credibility ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162,

167 (2d Cir. 2008); see 8 U.S.C. § 1252(b)(4)(B); Shu Wen

Sun v. BIA, 510 F.3d 377, 379 (2d Cir. 2007).

                                2
    Substantial evidence supports the agency’s adverse

credibility determination in this case.    See Xiu Xia Lin,

534 F.3d at 167.   The IJ reasonably relied on

inconsistencies and omissions between Ching’s credible fear

interview, asylum applications, testimony, and supporting

affidavit from his wife regarding whether he had a physical

altercation with family planning officials, was arrested, or

had registered his second daughter.   Ching’s explanations

that he was nervous and influenced by his culture do not

compel us to find error in the IJ’s decision.    See Majidi v.

Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (holding that

agency need not credit applicant’s explanations for

inconsistent testimony unless reasonable fact-finder would

be compelled to do so).

    Accordingly, the IJ’s adverse credibility determination

was supported by substantial evidence.    See 8 U.S.C.

§§ 1158(b)(1)(B)(iii), 1252(b)(4)(B). Because Ching’s claims

are all based on the same factual predicate, the agency’s

adverse credibility determination is a proper basis for

denial of his application for asylum, withholding of

removal, and CAT relief.   See Paul v. Gonzales, 444 F.3d

148, 156 (2d Cir. 2006).


                              3
    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot. Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4